Citation Nr: 0829058	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
thoracolumbar strain with levoscoliosis, degenerative 
spondylosis at T10-11, sacral strain with left sacral 
torsion, bilateral sciatica and bladder incontinence.  

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for a mood disorder 
with depressive features and chronic pain syndrome (claimed 
as mental stress condition), to include as secondary to 
disabilities of the low back and cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to February 
1983.  The veteran also served various periods of active duty 
for training (ACDUTRA) during National Guard service through 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he injured both his low back and 
cervical spine in service.  He relates his currently 
diagnosed disabilities of the low back and cervical spine to 
in-service injury and states that he has had pain in the 
relevant anatomical areas since service.

The veteran's service treatment records contain two notations 
regarding the low back and cervical spine.  A March 1980 
treatment note discloses a complaint of pain during cervical 
flexion.  A cervical somatic dysfunction was diagnosed.  A 
September 1981 record of medical care shows a complaint of 
low back pain and tingling to the posterior right thigh.  
Examination showed tightness to the muscles around L2 & L5.  
A lumbar strain was diagnosed and treated.  His separation 
examination, dated in February 1983, showed a normal spine.  

The record also includes treatment records noting an August 
1992 work-related injury for which the veteran received 
worker's compensation. 

In June 2003, the veteran was afforded an examination for VA 
at which time he related that he initially hurt his back and 
neck in 1989 while he was in the U.S. Army Reserves.  He 
offered no detail regarding the injury but stated that he 
used to lift weights a lot and had had back and neck pain 
ever since.  Examination resulted in a diagnosis of 
lumbosacral strain with moderate severity, sacral strain with 
torsion and subsequent neuropathy or sciatica bilaterally, 
degenerative spondylosis of the thoracic spine especially at 
T10-11, thoracolumbar strain with levoscoliosis and T9 apex 
and a mild cervical strain.  The examiner did not opine on 
the etiology of these diagnoses. 

The evidence, particularly the veteran's statements regarding 
continuing symptomatology, indicates that the veteran's 
currently diagnosed disabilities of the low back and cervical 
spine may be associated with service.  However, the June 2003 
VA examiner did not address the etiology of the veteran's 
claimed disabilities. Accordingly, the Board finds that 
another examination is necessary to decide the claims on 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The veteran asserts that his claimed mental condition is 
related to the back and neck disorders at issue.  The claim 
of entitlement to service connection for a mood disorder with 
depressive features and chronic pain syndrome is inextricably 
intertwined with the claims remanded and must be deferred 
pending readjudication of those claims.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of 
any diagnosed low back and cervical spine 
disorders.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to address whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed low back and cervical 
spine disorders are attributable to an 
in-service event, injury or disease, 
particularly the notations of low back 
and neck pain in the service treatment 
records, as opposed to a post-service 
work-related injury.  If the examiner 
cannot reach a conclusion without 
resorting to speculation, it should be 
noted in the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

